  Case 4:19-cv-00135-RSB-CLR Document 66 Filed 09/01/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                              SAVANNAH DIVISION


 KEIRON KENNETH HOLMES.,

               Plaintiff,                                CIVIL ACTION NO.: 4:19-cv-135

        v.

 SGT. SHEAROUSE, et al.

               Defendants.


                                          ORDER

       After a careful de novo review of the entire record, the Court concurs with the Magistrate

Judge's July 23, 2021, Report and Recommendation, (doc. 64), to which plaintiff has not filed an

objection. Plaintiff has failed to prosecute this case. (See id.) The Court ADOPTS the Report

and Recommendation as its opinion. For the reasons discussed by the Magistrate Judge, the

Complaint is DISMISSED. All pending motions are DIMSISSED as moot. (Docs. 43, 44, 51

& 52). The Clerk of Court is DIRECTED to close this case.

       SO ORDERED, this 1st day of September, 2021.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
